F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           JUL 15 1999
                                    TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 RANDY LEE LESKE,

           Petitioner-Appellant,
 vs.                                                     No. 99-1084
                                                      (D.C. No. 99-Z-73)
 RICHARD SOARAS, Superintendent                           (D. Colo.)
 of the Limon Correctional Facility in
 Limon, Colorado; ARISTEDES W.
 ZAVARAS,

           Respondents-Appellees.


                             ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges. **


       Mr. Leske, an inmate appearing pro se, seeks to appeal from the district

court’s dismissal of his petition for a writ of habeas corpus filed pursuant to 28

U.S.C. § 2254. He seeks leave to proceed in forma pauperis and a certificate of

appealability. See 28 U.S.C. § 2253(c)(2) (certificate of appealability requires

       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
“substantial showing of the denial of a constitutional right”); DeBardeleban v.

Quinlan, 937 F.2d 502, 505 (10th Cir. 1991) (in order to proceed in forma

pauperis on appeal, petitioner “must show a financial inability to pay the required

filing fees and the existence of a reasoned, nonfrivolous argument on the law and

facts in support of the issues raised on appeal”).

      Although the district court found that Mr. Leske had failed to exhaust

available state remedies as required by 28 U.S.C. § 2254(b)(1), it went on to

dismiss his habeas petition on the merits pursuant to 28 U.S.C. § 2254(b)(2). In

his appeal, Mr. Leske argues that this court should grant a certificate of

appealability because the State of Colorado waived its jurisdiction over him when

it transfered him to the Bowie County Correctional Center in Texas. According to

Mr. Leske, this transfer was illegal because it violated Colorado law. Mr. Leske

concedes that Colorado has authority to contract with another state to confine

prisoners, but asserts that Colo. Rev. Stat. § 17-1-105 (1998), does not authorize

the State to contract with a political subdivision of another state. We disagree.

The statute authorizes the executive director of the department of corrections to

“enter into contracts . . . with other jurisdictions, including other states, the

federal government, and political subdivisions of this state.” Id. § 17-1-105(1)(c)

(emphasis added). This list of “other jurisdictions” is not exclusive, and we find

nothing therein to support Mr. Leske’s assertion that Colorado’s contract with


                                           -2-
Bowie County, Texas is illegal.

      Further, Mr. Leske has failed to establish a constitutional violation. It is

well-established that “an interstate prison transfer . . . does not deprive an inmate

of any liberty interest protected by the Due Process Clause.” Olim v.

Wakinekona, 461 U.S. 238, 248 (1983). For these reasons, we DENY his motion

to proceed in forma pauperis and his request for a certificate of appealability and

DISMISS the appeal.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                         -3-